Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event. Memorandum: The jury having found upon sufficient evidence that the defendants were acting in the performance of their duty as policemen, we find that the jury finding that the defendants used unnecessary and unreasonable force is against the weight of evidence. All concur, except Sears, P. J., and Cunningham, J., who dissent and vote for affirmance. (The judgment is for plaintiff for damages for personal injuries sustained by reason of illegal force and negligence on the part of police officers. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.